Title: General Orders, 11 October 1778
From: Washington, George
To: 


          
            Head-Quarters Frederick’sburgh Sunday Octr 11th 1778.
            Parole Amiens—C. Signs Abington Acton.
            
          
          The following summary of the duties of the Marechausie Corps commanded by Captn V. Heer is published for the Information of the Army at large—The General hopes that the Institution, by putting men on their Guard will operate more in preventing than punishing Crimes.
          While the Army is encamped the Officers of this Corps are to patrole the Camp and it’s neighborhood for the purpose of apprehending Deserters, Marauders[,] Drunkards, Rioters and Straglers under which last denomination are included all soldiers who are found beyond the nearest Picquets in front and on the Flanks and beyond the distance of one mile estimated from the Center of the Encampment, in the rear; They are also to apprehend all other soldiers that may be detected in a Violation of General orders.
          All Countrymen and Strangers whose Appearance or Manners excite Suspicion of their being Spies, and are not furnished with Passes either from some General Officer, the Quarter Master General or the Commissaries General of Provision or Forage. The Officers of this Corps are directed not to apprehend any Offender who may be within the Encampment of his own Regiment, as it is expected that the Regimental Quarter-Guard will in that Case secure the Offender.
          
          
          
          Captain Van Heer is to keep an exact List of all licensed Sutlers and confine any follower of the Army who may presume to suttle without proper leave. Every newly-appointed Sutler is therefore to signify his Appointment to Captain V. Heer and produce a proper Certificate thereof.
          On a day of march this Corps with the Provost Guard is to remain on the old ground ’till the Columns and Baggage have moved off, in order to secure all such soldiers as have loitered in Camp and the officers are to see that the soldiers and Women who march with the baggage do not transgress the General Orders made for their Government; They will likewise secure all straglers on the march treating in this light all soldiers absent from their Platoons without a Non Commissioned Officer to conduct them. On a day of battle the Marechausie will be posted in the Rear of the Second Line or Reserve in order to secure Fugitives.
          The Commander in Chief strictly forbids all persons whatever to do or say anything that may tend to impede the Officers of this Corps in the Execution of their duty; On the contrary, He requires that they may be respected and assisted, as good order and discipline will be much promoted by the full Exercise of their office.
          If any offender attempts to escape or presumes to make any resistance he will incur double punishment and all persons belonging to the Army are required to succour any part of the Marechausie Corps that may be opposed in the Prosecution of their duty.
          The Captain of the Marechausie will have the usual Provost Guard drawn from the line near him and under his Direction for the Security of Prisoners—He is every morning to deliver a written report of the Persons committed the preceding day and the charges against them to the Adjutant General who will have proper Courts-Martial held for their trial; This is to be considered as a standing order and as such to be published in the different Parts of the Army—The Adjutants of Regiments are to have it frequently read to the men, that by being reminded of what is prohibited and the Certainty of punishment they may avoid the one and the other.
          No Officers except those who have authority to do it are to send men from Camp, lest they should expose such men to punishment and subject themselves to trial for disobedience of Orders.
          In Consideration of the nature of their duty, Regimental Pay-Masters are to be included in the List of those Officers who are intitled to keep a horse and draw Forage.
          The Commanding Officers of Regiments are requested to send to the Auditors Office the Names of their respective Pay-Masters.
         